Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action replaces the office action mailed on 01/25/2021 since the wrong set of claims were examined.
Claims 1-21 have been canceled.
Claims 22-41 are currently pending.
Detailed Action

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-21 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 22, 29, and 36 recite receiving data related to a plurality of access events, determining at least one pattern of access associated with one or more Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a user interface in claim 22 and 36, and a processor in claim in claim 29. which are additional element that are recited at a high level of generality  such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of generating an alert and displaying an alert which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 23, where “As used herein, the terms "element," "module," "component," and "system" may refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution. For example, a module may be, but is not limited to being, a machine-executable process running on a processor, a processor, an object, a thread of execution, a machine-executable program, and/or a computer. By way of illustration, both a process running on a server and the server may be a module or a component. One or more modules or components may reside within a process”
Paragraph 19 where “an alert can be generated for providing to an interface for managing compliance for further investigation. In addition, in an example, feedback regarding alerts can be received and utilized in determining thresholds for subsequent alerts such to allow for more or less conservative breach detection.”. 
The claims recite the additional element of providing an alert related to the set of access events, which amounts to extra-solution activity. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 23-27, 30-34 and 37-41 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Detailed Action
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 22-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paixao (US 2016/0180022 A1).

In claim 22, a computer-implemented method for displaying an indication of 
non-compliant access to an electronic medical record (EMR) on a user interface, 
the method comprising: 
Paixao teaches:
receiving electronic data from a plurality of data sources, the electronic data comprising a plurality of EMRs (Para. 11 wherein EMR access log information is received ;  
identifying a plurality of access events by a plurality of employees to an EMR of the plurality of EMRs (Para. 11 wherein identifying individuals accessing the files is taught);  
determining at least one pattern of access associated with one or more employees of the plurality of employees by clustering a portion of the plurality of access events based on detecting commonalities in the data (Para. 62 wherein a learning based anomaly detection model is configured to dynamically determine one or more thresholds of acceptable behavior for particular activities in relation to the EMR system);  
detecting, based on the at least one pattern of access, at least one access 

generating an alert associated with the at least one access event (Para. 70);  and
generating a first user interface displaying the alert, wherein the alert comprises description of the at least one access event (Para 70). 
 
As per claim 23, Paixao teaches the computer-implement method of claim 22, wherein the alert is selectable by a user via the first user interface (Para. 60 wherein activity data can be selected by the user). 
 
As per claim 24, Paixao teaches the computer-implemented method of claim 23, further comprising: 
receiving a selection of the alert by the user (Para. 60 activity data can be selected by the user);  and 
generating a second user interface in response to the selection of the alert, wherein the second user interface displays a set of data points representing the plurality of access events, including the at least one access event, in association with corresponding employees and times of access (Fig. 4a wherein data points associated with timestamp information of an employee access is taught). 
 
As per claim 25, Paixao teaches the computer-implemented method of claim 24, wherein the clustered portion of the plurality of access events are displayed as being 
 
As per claim 26, Paixao teaches the computer-implemented method of claim 22, wherein determining that the at least one access event is inconsistent with the at least one pattern of access comprises determining that a degree of deviation of the at least one access event from the at least one pattern of access is greater than a predefined threshold. (Para. 62 and 73 wherein analyzing statistical activity data is taught)
 
As per claim 27, Paixao teaches the computer-implemented method of claim 26, wherein the predefined threshold is one of: access duration; access location;  and access time (Para. 64). 
 
As per claim 28, Paixao teaches the computer-implemented method of claim 24, further comprising: 
receiving a selection of a data point of the set of data points on the second user interface (Para. 60-61 and Fig. 4a and 4b);  and 
displaying, on the second user interface, at least one of : 
employee identification information, at least one action associated with the at least one access event, and at least one note associated with a patient associated with the EMR (Para. 15, 35, 60-61, and Fig.4a 4b wherein getting additional information 

Claims 29-41 recite substantially similar limitations as seen above and hence are rejected for similar rationale as noted above. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686